IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                             Fifth Circuit
                                                                           F I L E D
                                     No. 06-20928
                                                                          September 6, 2007
                                   Summary Calendar
                                                                       Charles R. Fulbruge III
                                                                               Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

OLUFEMI KAYODE AGBOMIRE

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:04-CR-411-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Olufemi Kayode Agbomire pleaded guilty to conspiracy to commit bank
fraud in violation of 18 U.S.C. § 371. Agbomire appeals the district court’s denial
of his motion for court documents at government expense under 28 U.S.C.
§ 2250. Under § 2250, an indigent petitioner is entitled to court documents at
no cost as long as he has filed a request for relief under 28 U.S.C. § 2255. Walker
v. United States, 424 F.2d 278, 278-79 (5th Cir. 1970). When Agbomire filed his
motion for court documents with the district court, he did not have a § 2255


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-20928

motion pending before the district court. Accordingly, the district court did not
err in denying Agbomire’s motion. The appeal is dismissed as frivolous. 5TH
CIR. R. 42.2.   We caution Agbomire that filing frivolous appeals may be
sanctioned. United States v. Gaitan, 171 F.3d 222, 223 (5th Cir. 1999).
      Agbomire’s motion for transcripts at government expense is denied.
Agbomire’s motion to supplement the record on appeal is also denied.
      APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTIONS
DENIED.




                                       2